PARTICIPATION AGREEMENT BY AND AMONG UNITED DEVELOPMENT FUNDING, L.P., UNITED DEVELOPMENT FUNDING II, L.P., UNITED DEVELOPMENT FUNDING III, L.P., UNITED DEVELOPMENT FUNDING LAND OPPORTUNITY FUND, L.P., UNITED DEVELOPMENT FUNDING IV AND UMTH LAND DEVELOPMENT, L.P. This Participation Agreement (the “Agreement”) is executed this 12th day of November, 2009, by and among United Development Funding, L.P., a Delaware limited partnership, (“UDF I”),United Development Funding II, L.P., a Delaware limited partnership (“UDF II”), United Development Funding III, L.P., a Delaware limited partnership (“UDF III”), United Development Funding Land Opportunity Fund, L.P., a Delaware limited partnership (“UDF LOF”), United Development Funding IV, a Maryland real estate investment trust (“UDF IV,” and together with UDF I, UDF II, UDF III and UDF LOF, the “UDF Funds”), and UMTH Land Development, L.P., a Delaware limited partnership (“UMTH LD”). FACTUAL
